Mr. President, after so many voices which have been heard from this rostrum expressing to you in different terms and in different languages congratulations on your unanimous election to the presidency of the General Assembly it would seem gratuitous at this stage of our work to reflect another sentiment which has already been expressed. However, in associating myself humbly with the compliments that have been paid you I am convinced that I am not simply discharging a traditional duty or making a gesture of international courtesy, but am, in fact, lauding with pride the exceptional merits of my brother, Abdelaziz Bouteflika, to whom I am bound by so many positive ties, which I would not like to go into now if only to avoid offending his legendary modesty and exposing myself to disapproval.
73.	You are a worthy and valiant son of the People's Democratic Republic of Algeria, which maintained special relations of fraternal co-operation with my own country, the Central African Republic. The Algerian Republic is undeniably in the forefront of the nations which truly deserve to be called revolutionary. It is precisely this well-thought-out, practical, effective and proud revolution, that in their acts my own head of State, Jean-Bedel Bokassa, President for Life, Marshal of the Central African Republic, and his Government, have been carrying out since 1966, following the example of Algeria, for the benefit of the hard-working people of the Central African Republic.
74.	Your election is a three-fold victory: a victory for the policy of the Movement of Non-Aligned Countries, to which our two countries are both happy and proud to belong and which reached its apogee at the historic Fourth Conference of Heads of State or Government of Non-Aligned Countries, held at Algiers in September 1973; a victory of the oppressed peoples, particularly of the African peoples, over colonialism, imperialism and racial discrimination, and also of the struggle for freedom and independence; and a personal victory because of your great statesmanlike qualities and your vast experience of international problems. This in my view constitutes a sure guarantee of the success of our work. In the discharge of your heavy responsibilities, I should like to assure you, Mr. President, of the unreserved support and the effective cooperation of the Central African delegation.
75.	I should also like to pay tribute to your predecessor, Mr. Benites of Ecuador, for the devotion and competence with which he discharged the delicate task of conducting so successfully the proceedings of the twenty-eighth session and the sixth special session of the General Assembly.
76.	The praiseworthy efforts so ceaselessly deployed with courage and determination by the Secretary- General, Mr. Kurt Waldheim, ever since he took up the office, both for the sake of the total liberation of the territories still under foreign domination and for the maintenance and restoration of peace throughout the world, compel our admiration. May he find here an expression of our deep gratitude and our most sincere wishes for success in the performance of his noble task.
77.	My delegation was very much distressed to hear of the catastrophe which has plunged Honduras into mourning and we would request the delegation of that friendly country to be good enough to accept and convey to its Government and people our deepest condolences.
78.	The opening of this session has been, marked by the admission of three new States Members to the Organization. We are happy to welcome to this hall the representatives of Bangladesh, Grenada and our sister Republic of Guinea-Bissau, to which we would convey our warm and fraternal congratulations, accompanied by our best wishes for happiness and prosperity for their peoples.
79.	The twenty-ninth session of the General Assembly of the United Nations is taking place against a background of important international events and changes. Indeed, in spite of tireless efforts to bring about detente, the number of conflicts involving a resort to force has not been reduced. We are witnessing helplessly an unbridled arms race, constantly accompanied by assurances of detente and false promises of disarmament.
80.	The already disastrous economic situation in parts of the world, particularly in developing countries, continues to worsen at a dizzying rate under the pernicious influence of galloping inflation, provoked by monetary disorder.
81.	the distance between the proclamation of human rights and the actual implementation of those rights continues to increase in a way that is intolerable for southern Africa.
82.	In accordance with its peace-loving policy, its attachment to the fundamental principles of the Charter of the United Nations, the Central African Republic attaches primary importance to problems relating to decolonization in Africa. In this regard, my delegation takes pleasure in the current developments in the colonies under Portuguese domination. We should like to take this opportunity warmly to congratulate the liberation movements of Guinea-Bissau, the Cape Verde Islands, Angola and Mozambique on their recent victories, which have crowned their heroic struggles for self-determination and independence. The overturn of the Fascist regime of Caetano was the decisive event in the dynamic struggle being waged by African nationalists. This struggle first made possible the liberation of Portugal itself from dictatorship and thus opened up the prospects and new horizons for the self-determination and independence of the colonies.
83.	My delegation is convinced that the political acumen which the representatives of the new Lisbon Government have so far displayed will be consistently maintained and that the application of the principles of independence will be extended soon to Mozambique, Angola, the Cape Verde Islands and other Territories still under Portuguese domination. In this regard, we have followed most attentively the profession of faith made here, from this very rostrum, on 23 September 1974 [2239th meeting] by Mr. Soares, the Minister for Foreign Affairs of the "new" Portugal, and also the program of action of the new Portuguese Government.
84.	Convinced that these promises will be honored, and aware of the efforts which have been undertaken since last April to put this program into effect, the Central African Government is ready to establish diplomatic relations with the new Portugal.
85.	With regard to the decolonization of the so- called Spanish Sahara, which is of concern primarily to the African continent, as is indeed the case of the other Territories still under foreign domination, the question arises of the attitude of the Spanish Government and the future of those Territories. The Spanish Government has refused and still refuses to apply strictly and scrupulously the principles of decolonization. In spite of the numerous relevant resolutions of our distinguished General Assembly, calling upon Spain to accelerate the process of decolonization, particularly by withdrawing the occupation troops and allowing the refugees to return to their homes, by permitting the visit of an inspection mission from the United Nations and the opening of negotiations on the problem of the sovereignty of the Territories in question, Spain persists in doing everything in its power to perpetuate its colonial domination in this region.
86.	The future of those Territories has always posed the problem of sovereignty, and our august Assembly has always wished to provide for consultations between the two countries concerned; Morocco and Mauritania. My delegation is gratified by the fact that those two fraternal countries, relying on the wisdom and authority of the higher instances of our Organization, should have decided, in the conflict between them and Spain, to submit the problem to the International Court of Justice.
87.	The Central African Government unreservedly supports this prudent position adopted by Morocco and Mauritania, countries with which my country enjoys fraternal relations, and hopes that the General Assembly will do everything in its power to bring about the implementation of this procedure so as to give, the principles of the Charter a true interpretation.
88.	We have also noted with genuine satisfaction the statement made a few days ago from this rostrum by the Foreign Minister of the French Republic, Mr. Sauvagnargues [2238th meeting], expressing the willingness of his Government to grant independence to the Comoro Archipelago. This action, which is no surprise to us, is in perfect conformity with the political policy of France ever since the time of General de Gaulle, and we can only share our pleasure with the people of the Comoros.
89.	The example of the recent developments in Portugal should serve as a lesson to the minority and racist regimes in South Africa and Rhodesia, where the dignity of the colored man is still constantly trampled underfoot. The Central African Republic would like to reaffirm here its complete disapproval of the outrageous policy of apartheid, and considers that the obstinate refusals of the Pretoria and Salisbury regimes to heed the international appeals that have been made are a challenge to the international community.
90.	It is clear that the wind of liberty which is blowing through Africa will not spare southern Africa. We are firmly convinced that it is imperative that effective measures should be taken to enable the United Nations to play a more active role in the elimination of racial discrimination in southern Africa. That is why we are gratified at the decision taken by an overwhelming majority by the General Assembly on 30 September 1974 [resolution 3207 (XXIX)} calling upon the Security Council to review the relationship between the United Nations and South Africa in the light of the constant violation by South Africa of the principles of the Charter and the Universal Declaration of Human Rights.
91.	On the subject of the environment, Mr. Maurice Strong said in Addis Ababa on 23 August 1971, when
he was Secretary-General of the United Nations Conference on the Human Environment:
"The United Nations can be only as successful as its Members permit it to be; it can be effective only to the extent that its Members wish it to be; it can be strong only if the political will of Governments grant it strength. I am convinced that in facing the challenge of the environment the United Nations will also be sowing the seeds of its future greatness and that those seeds will take root and flower in soil which must be saved for the good of the human family."
92.	Indeed, the Government of the Central African Republic, aware that from a global standpoint there is a definite interdependence between the environment and development, aware also that any approach to the environment problem must necessarily embrace all the aspects of human life, nourishes the hope that the Decade for Action to Combat Racism and Racial Discrimination, proclaimed in resolution 3223 (XXIX), will rid southern Africa for ever of the substances primarily responsible for polluting human dignity -that is, apartheid or racial discrimination, Vorster or Ian Smith.
93.	For more than a quarter of a century the Middle East conflict has constantly been on the General Assembly's agenda. In the Central African Republic we take some satisfaction to see the disengagement agreements signed concerning Sinai and the Golan Heights. We should like to take this opportunity to congratulate the leaders of the countries directly concerned on their wisdom and their spirit of conciliation. In our opinion, those agreements are only a first step towards a withdrawal from the occupied Arab territories and a recognition of the legitimate rights of the Palestinian people. In that respect we are gratified that the Palestine question has been included in the agenda of the twenty-ninth session of the General Assembly. We place great hopes in the results of the discussions to be held on that question.
94.	Hardly had the first steps been taken towards a solution of the Middle East problem than the Cyprus conflict broke out, once again making the eastern Mediterranean a theater of strife. The tragedy we are witnessing in Cyprus is that of two communities which are obliged to live together but cannot manage to agree on the way to do that in peace and harmony. Once again, the most serious danger in that conflict lies in the intervention of foreign Powers in the internal affairs of the island. Indeed, these events endanger the independence and territorial integrity of that country and hence pose a great threat to international peace and security. We hope that all the parties concerned in this conflict will soon reach a negotiated settlement, thereby ensuring the independence, sovereignty and territorial integrity of Cyprus.
95.	Two years have passed since the Paris agreements on Viet Nam were signed, but peace has not been restored to IndoChina. The delegation of the Central African Republic notes with bitterness the lack of will on the part of the countries concerned in that conflict to put into effect the provisions of the Paris agreements for a peaceful settlement. We remain convinced that peace in Viet Nam can result only from respect for and strict implementation of the Paris agreements.
96.	With regard to Cambodia, the Central African Republic continues to support the Royal Government of National Union of Cambodia, headed by Prince Norodom Sihanouk. We continue also to support the efforts to restore that Government's legitimate rights in the United Nations.
97.	We note with concern that no progress has been made in the talks between North and South Korea. We still believe that the most realistic way to solve the Korean problem peacefully is and remains a continuation of the talks and a widening of the exchanges and co-operation between the two Koreas, with the aim of accelerating the independent and peaceful unification of the country, in accordance with the consensus unanimously adopted at the General Assembly's twenty-eighth session.
98.	International co-operation between the industrialized countries and those of the third world is far from satisfactory. As we stated from this very rostrum three years ago:
"For us, in a low income country, the most important objective is and remains the economic and social progress of our people. That is the top priority."2
That is why Mr. Jean-Bedel Bokassa, President of the Central African Republic, said on 1 January 1966, when he became head of State: "People can't eat politics".
99.	Since then the Central African Republic sometimes called "African Switzerland" -has been constantly cultivating peace, in the first place with its immediate neighbors and then with the entire world. We believe that His Holiness Pope Paul VI was quite right when he conferred on the head of State of the Central African Republic the title of "Pilgrim of Peace" during an audience granted to our head of State by the Pope at his summer residence in Castel- gondolfo in August 1970. All the nations of the world, large, middle-sized or small, need that peace to develop harmoniously and to ensure the welfare and prosperity of their peoples.
100.	That is why all intelligent and objective observers agree that our foreign and domestic policy is based essentially on economic movement and the Bokassa Operation, a truly original strategy for the economic, social and cultural development of our country, resulting from the new breath of life and the new mentality in the Central African Republic and its people, determined to set to work to defend the idea of each nation's sovereignty over its own natural resources, of its right to retrieve them and use them freely.
101.	But the efforts which we constantly exert within the framework of the Bokassa Operation, whose good effects have already spread beyond our frontiers, are unfortunately being counteracted by natural phenomena resulting from the fact that we are a landlocked country, more than 1,500 kilometers away from the Atlantic Ocean on the one hand and the Red Sea on the other. That is why, in his message to the nation on 1 January 1974, the head of State of the Central African Republic proclaimed 1974 as the year in which the Central African Republic would come out of its enclave. All our efforts are directed towards the achievement of that objective, and we are sure they will succeed, thanks to the help of countries friendly to the Central African Republic.
102.	To those major difficulties resulting from our geographical position we must unfortunately add the malicious though skillful attempts to stifle our country, the Central African Republic, despite the relevant resolutions of the Organization, and particularly General Assembly resolution 3169 (XXVIII) on special measures related to the particular needs of the landlocked developing countries.
103.	In that connexion, we are entitled to ask: Did we choose to be situated where we are, to be a landlocked country? What has happened to this duty of solidarity which we constantly clamor for in all the bodies' of international and regional organizations?
104.	We in the Central African Republic believe that the United Nations must use all its influence in the specialized agencies dealing with loans and development to encourage greater assistance to the less endowed countries, particularly those that are landlocked and, as I have said, that includes the Central African Republic.
105.	It is along this line of thinking that we attach great importance to the rapid completion of the Trans- African road, which will service the Central African Republic and will constitute one of the essential elements in strengthening African unity. But completion of the railroad to link Bangui, the capital of the Central African Republic, to the Trans-Cameroonian line is and remains a vital element for our national economy.
106.	We are happy because after much hesitation, vacillation and manoeuvring, the only reasons for which are the schemes and bad faith of those responsible, certain international financial organizations and certain friendly countries have accepted the justice of our view and have become interested in building this railroad.
107.	Indeed, how can one fail to be interested in the development of a country such as the Central African Republic, which not only abounds with natural resources of all kinds, but opens wide its doors to all investors, public or private, from wherever they may come.
108.	Finally, we wish to denounce once again a regrettable tendency of certain countries, which claim to be friendly, and which often in bad faith cannot or will not meet their obligation of international solidarity, to resort to empty excuses, saying that they cannot grant assistance to our country without obtaining the prior agreement of a certain great Power which, moreover, is our friend, and which has excellent relations with us in every field. By such action we consider that those countries show contempt for us, and ignore the fact that the Central African Republic is a sovereign, free and independent country with sole responsibility for its own destiny.
109.	May I explain our profound disappointment with regard to certain brother and friendly countries which, far from understanding the gesture of solidarity which they demanded of us at a difficult time in their history, have done nothing in return, although they could give us a simple acknowledgment of their appreciation, even by a symbolic gesture, which we really need, instead of flooding European and American banks with unproductive capital.
110.	On 3 October 1972, we made the following statement from this rostrum:
"Today the ideas of peace and security, of development and wide-scale multilateral co-operation are supported and appreciated by an ever-growing number of countries. Real conditions exist, such as trade and international economic relations that, we are sure, can become important factors in the maintenance and strengthening of peace and economic and social progress."3
111.	We also expressed the fervent hope that the United Nations would be able to bring together the developed and the developing countries into a network of co-operation in the economic, commercial, technical and other fields. In so doing, it would greatly contribute to the transformation of the human condition in an ever-changing world full of inequalities. For one of those inequalities -and this is no secret to anyone -is the constant deterioration in the terms of trade for under-developed countries which have vast resources and which are conducting a determined fight for the well-being of their peoples.
112.	The Assembly will understand our pleasure in reiterating our satisfaction at the welcome initiative taken by Mr. Houari Boumediene, President of the People's Democratic Republic of Algeria, in convening the historic sixth special session devoted for the first time solely to .consideration of the problems concerning raw materials and development. As we all know, the special session of the General Assembly was an event of great impact, crowned by the adoption of two documents whose importance is recognized by all: the Declaration and Program of Action on the Establishment of a New International Economic Order.
113.	The special session laid the foundations, in the interests of the whole international community, for free economic co-operation among independent and sovereign nations. In so doing, it helped to put an end to the deplorable post-war economic situation, characterized by a deterioration in the terms of trade and the broadening and deepening of the existing gap between the rich and poor countries, a gap which in the long run threatens the security and the survival of our economy.
114.	Although major results were obtained during the sixth special session, today our world must wonder about the viability of the economic system on which it has always relied. Is it likely to promote social justice and progress for all, and at the same time prevent major upheavals in the political balance of the world?
115.	The continuing misgivings of public opinion are due to the inability of the international community to meet the most elementary needs of the peoples on our planet.
116.	The Special Program of emergency assistance, adopted by the sixth special session of the General Assembly, and the multilateral and bilateral initiatives, are encouraging evidence of international solidarity. Let us all hope that those programs will develop fully and will be supported so that an acceptable rate of development can be maintained everywhere in the forthcoming years.
117.	It is absurd that certain large countries, instead of wanting to or trying to control inflation -the ill- effects of which never cease to plague the poor countries -and rapidly to rebuild an international monetary system with the assistance of all the Members of our Organization, now claim that the price of the oil is the fundamental cause of the crisis looming over us.
118.	But we sincerely believe that this crisis cannot be dealt with or overcome without a world economic plan. Such a plan is of concern to the whole international community, particularly the third world, already poor, , which is the most severely affected by the present economic situation.
119.	In closing this chapter, I would say that what is being challenged is a political economy rather than an economic policy. The legitimate hope of a new order is spreading among all the nations of our planet. The old world is breaking up and disappearing; the new world that we desire with all our hearts is struggling to emerge.
120.	But for that change to take place, the United Nations must be more effective. Our Organization is not functioning as we would have wished. Hence the need to revise the Charter, which is even more justified today because of a current democratization now prevailing in international relations. The sole fact that many States which in 1945 were colonies have been able to accede to the Charter since their attainment of independence militates in favor of the revision of the Charter.
121.	In an international community such as ours, made up of such diverse States, with legal systems and political institutions that reflect their economic and social conditions, one cannot impose an international order which no longer represents mankind as a whole.
122.	The Central African delegation does not consider that the Charter is a sacrosanct document which cannot be changed. The course of events since the entry into force of the Charter requires its revision. Thus the delegation of the Central African Republic is pleased to see that item on the agenda of this session [item 95], and we are prepared, to study it carefully and give constructive consideration to proposals to revise the Charter.
123.	I have drawn the attention of this Assembly to the serious problems of the hour which concern us all and which threaten world peace. Their solution depends on the devotion of each of us to strict compliance with the principles of the Charter in a spirit of understanding and mutual respect. Although I cannot hope to see those problems solved at this session, may I at least hope that a new spirit will emerge, a gleam of hope for a better world, and say, with the poet Vercors, "Tomorrow will be a beautiful day".
